DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 21 November 2018 has been entered.  
1c.	The drawings filed on 21 November 2018 are acceptable. 
1d.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restriction: 

1e.	Applicant's election with traverse of Group I (claims 42-48), filed on 15 October 2021 is acknowledged.   
The traversal is on the grounds that the single inventive concept and special technical feature that links all groups of claims is the synergistic relationship between the HDACi and the population of inactivated pluripotent cells for treating cancer. Applicant further submits that examining the groups of claims together does not impose a serious burden on the Office and that the MPEP explains that “restriction is only proper when there would be a serious burden if restriction were not required.” MPEP § 806 (underlining added). Therefore, Applicant request at a minimum applicant believes Groups I and IV should be searched and examined together.
This traversal is fully considered, but is not deemed persuasive.  As was set forth in the restriction requirement of 16 August 2021, pursuant to 37 C.F.R. 1.475(b)-(d), the ISA/US considers that the materially and functionally dissimilar groups I-V, do not correspond to the main invention, because the special technical (of administering HDACi and the population of inactivated pluripotent cells to treat cancer) does not does 
Moreover, search burden is not a consideration, during lack of unity requirements.
The restriction requirement is still deemed proper and is therefore made FINAL.

Claim Status:
1f.	Claims 42-82 are pending, of which claims 42-48 are under consideration. 
1g.	Claims 49-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 10/15/2021.

Information Disclosure Statement:
2.	The information disclosure statements, (IDS) filed on 11/27/2018 and 10/21/2021 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  They have been placed in the application file and the information referred to therein has been considered as to the merits. Please see the attached form. 

Drawings:
3.	The drawings are objected to because Figures 1, 6A, and 8 have Figure number labels that are not oriented in the same direction as the drawings (see 37 CFR 1.84(p)(1) and MPEP §608.02).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held 

Specification: 
4.	The disclosure is objected to because of the following informalities: 

Arrangement of the Specification:
4a.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.) 
In the instant case, the specification lacks legible page numbering. Furthermore, the brief description of the drawings should be placed between the summary of invention and the detailed description of the invention.  
4b.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 50, line 24. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections:
5.	Claim 44 is objected to because of the following informalities:
5a.	In claim 44, line 8, after the word “integrity”, the word “and” should be inserted.
	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112 [b]:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6a.	Claim 45 recites the limitation "the cancer cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim or in claim 42 (from which claim 45 depends).
6b.	Regarding claim 45, the phrase "and in particular a neo-antigen" renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 112(a) – Scope of Enablement:

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7a.	Claims 42-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the specification, while being enabling for a method of treating breast cancer comprising administering a histone deacetylase inhibitor (HDACi) and a population of irradiated pluripotent cells, does not reasonably provide enablement for treating “all possible” diseases comprising administering an HDACi and a vaccine composition containing a population of pluripotent cells that have been inactivated. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The instant claims encompass treating a subject comprising administering an HDACi and a vaccine composition containing a population of pluripotent cells that have 
	The specification teaches that irradiated pluripotent cells, (hESCs, mESCs, iPSCs) are administered to a breast 4T1 model, (see example 1).  The specification teaches that in contrast to the non-vaccinated mice, the mice vaccinated with hESCs, mESCs, murine iPSCS and 4T1 generated consistent cellular immune responses against 4T1 carcinoma that was correlated with a significant reduction of breast tumor volume (figures 3).  The specification also teaches that the mice vaccinated with hESCs combined with VPA, (an HDAC inhibitor) generated a higher cellular immune responses against 4T1 carcinoma that was correlated with a significant reduction of breast tumor volume (see figure 3). However, the specification does not teach that the recited HDACi and a vaccine composition containing a population of pluripotent cells that have been inactivated are used to treat any other diseases or conditions. Thus, the specification only discloses that treating breast cancer comprising administering an HDAC inhibitor in combination with irradiated pluripotent cells. The specification and prior art do not establish a link between any other disease or condition and the recited HDAC inhibitor and inactivated pluripotent cells. A large quantity of experimentation would be required of the skilled artisan to first determine a nexus between any other diseases or conditions and HDAC inhibitor and inactivated pluripotent cells.  Such experimentation is undue.
after they develop, and enablement, while present for treatment, is lacking for prevention. 
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case, one skilled in the art would not be able to predict which diseases might benefit from administration 
	Due to the large quantity of experimentation necessary to treat “all possible” diseases; the lack of direction/guidance presented in the specification regarding the same; the complex nature of the invention; and the unpredictability of treating and prophylactically treating all possible diseases or conditions with HDACi and inactivated pluripotent cells, the skilled artisan would not know how to make and use the invention recited in claims 42-48 in its full scope.  


Claim Rejections - 35 USC § 112(a) – Written Description:

7b.	Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claim 44 recites a method to obtain a population of pluripotent cells that have been inactivated by expanding pluripotent cells, in the presence of such conditions as to maintain the pluripotent ability of the cells, in the presence of an agent that induces MHC-1 presentation of antigens in said population during the expansion step; exposing the expanded cells to an inactivating agent that will inactivate the cells, while maintaining the cell envelope integrity and recovering and conditioning the agent that induces MHC-1 expression, the specification only teaches HDAC inhibitors, (see page 12). The specification teaches that to inactivate the stem cells, they can be exposed to lethal doses of radiation, (e.g., 5 to 100 Gy single fraction), (see bottom of page 13).  Thus, because of the lack of adequate descriptive support in the specification one of ordinary skill in the art would not be reasonably apprised that Applicant was in possession of the full scope of the moieties as broadly claimed and encompassed by the claims as written.  
In order to provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559,1569, 43 USPQ2d 1398,1406 (Fed. Cir. 1997). In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, 
In addition to reciting embodiments that are taught in the instant specification and the prior art, the claims recite and encompass multiple embodiments that are not adequately described, including recitations of unspecified conditions that maintain the pluripotent ability of the cells, in the presence of an agent that induces MHC-1 presentation of antigens in said population during the expansion step; and exposing the expanded cells to an inactivating agent.
In the absence of sufficient recitation of distinguishing characteristics, one of skill in the art would not recognize from the disclosure that the applicant was in possession of the full scope of the claimed moieties. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester u. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886,1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1). The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim rejections-35 USC § 103;
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 42-43, 46 and 48, are rejected under 35 U.S.C. 103(a) as being unpatentable over Bridle et al, (Molecular Therapy, 2013, Vol. 21, No. 4, pages 887-894; cited on the IDS of 11/27/2018) in view of Zhang et al, (International Journal of .
The instant claims encompass treating a subject, (human) comprising administering an HDACi and a vaccine composition containing a population of pluripotent cells that have been inactivated.   
The Bridle et al reference teaches a method for treating cancer comprising the co-administration an HDACi drug,  (MS-275) and an oncolytic vaccine for treating cancer, (see abstract, figure 1). 
However, the Bridle et al reference does not teach that the vaccine is inactivated pluripotent cells. 
Zhang et al teach administration of inactivated, (irradiated) human embryonic stem cells, (hESCs) as a vaccine to treat ovarian cancer, (see abstract, figures 1 and 2). The reference teaches that hESC, (H9) and mESC (IVP-ES1) cells were irradiated with 15 Gy gamma-ray before vaccination, (see 148, column 1). It is noted that the instant specification teaches that pluripotent cells are embryonic stem cells, (ESCs, see page 16, line 16). 
Therefore, it would have been obvious to an artisan of ordinary skill, to combine the HDAC inhibitor of Bridle et al with the inactivated, (irradiated) population of pluripotent cells of Zhang et al.   The person of ordinary skill in the art would have been motivated to make that modification, because (i) the Bridle disclosure teaches that the combination treatment of an HDACi drug, (MS-275) and an oncolytic vaccine enhances oncolytic activity and antitumor immunity, leading to a more than 60% durable cure rate 
The person of ordinary skill in the art would have been motivated to make that modification and would have expected success because Bridle et al teach that HDACi enhances antitumor activity, while the Zhang et al reference also teaches the inactivated pluripotent cells are effective in treating cancer. Thus, a combination of known elements would have been prima facie obvious if an ordinarily skilled artisan would have recognized an apparent reason to combine those elements and would have known how to do so, see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Additionally, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP § 2144.06. 
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art.  
Conclusion:
9.	No claim is allowed.  

 Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        09 November 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647